FILED
                           NOT FOR PUBLICATION                             OCT 20 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CINDY LEE,                                       No. 13-15524

              Plaintiff - Appellant,             D.C. No. 1:11-cv-00782-LEK-
                                                 BMK
 v.

GOVERNMENT EMPLOYEES                             MEMORANDUM*
INSURANCE COMPANY, a Maryland
corporation; DOES, One through One
Hundred, inclusive, and each of them,

              Defendants - Appellees.


                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted October 16, 2015**
                                Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

      Cindy Lee challenges a district court order denying her underinsured

motorist (UIM) coverage. Specifically, Ms. Lee claims that GEICO was statutorily

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
required to reoffer her UIM benefits after her daughter and two vehicles were

added to her auto insurance policy, and that because GEICO did not make this

offer, she is entitled to receive those benefits as a matter of law. We have

jurisdiction under 28 U.S.C. § 1291 and review de novo the district court’s

decision to grant GEICO summary judgment. Szajer v. City of Los Angeles, 632
F.3d 607, 610 (9th Cir. 2011).

      1. The district court concluded that, under Allstate Ins. Co. v. Kaneshiro,

998 P.2d 490 (Haw. 2000), no material changes were made to Ms. Lee’s insurance

policy. This was not error, as the Kaneshiro court indicated that there would be no

material change where an individual is added, vehicles are added, and premiums

increase, but the named insured remains the same on the policy. See id. at 500.

Thus, the district court correctly concluded that because Ms. Lee and her husband

remained as named insureds on the policy, the addition of vehicles and the addition

of a driver were not material changes.

      2. Ms. Lee also argues that the district court erred when it placed the burden

of proof on her as the insured. But the district court simply recited a correct

statement of Hawaiian law: that insureds have the initial burden of proving

coverage under a policy. See Sentinel Ins. Co. v. First Ins. Co. of Haw., 875 P.2d
894, 909 n. 13 (Haw. 1994). To do so was not error.


                                           2
AFFIRMED.




            3